Exhibit 10.43

SEVENTH AMENDMENT TO THIRD AMENDED AND
RESTATED SENIOR LOAN AND SECURITY AGREEMENT

           This Seventh Amendment to Third Amended and Restated Senior Loan and
Security Agreement ("Seventh Amendment") entered into as of May __, 2003, by and
among Interpool, Inc. ("Interpool"), Interpool Limited ("Limited"), Interpool
Finance Corp. ("Finance") and Trac Lease, Inc. ("TracLease"), each with an
address at 211 College Road East, Princeton, New Jersey 08540 (each a "Borrower"
and collectively "Borrowers"), Wachovia Bank, National Association, successor to
CoreStates Bank, N.A., and f/k/a First Union National Bank, as agent ("Wachovia"
or "Agent") and as lender, PNC Bank, National Association, a national banking
corporation, in its capacity as syndication agent and as lender ("PNC" or
"Syndication Agent'), and Fleet National Bank (successor by merger to Bank
Boston, N.A.), a national banking corporation, in its capacity as documentation
agent and as lender ("Fleet" or "Documentation Agent"), along with each of the
other lenders listed on the signature pages hereof, in their capacity as lenders
(each individually, including Wachovia, PNC and Fleet in their capacity as
lenders, is a "Lender" and collectively, they are referred to as "Lenders").

BACKGROUND

           A.     On or about December 19, 1997, Borrowers, Agent, PNC, certain
Lenders and certain other banking institutions entered into the Third Amended
and Restated Senior Loan and Security Agreement (as has been and may be further
amended, supplemented or replaced from time to time, the "Loan Agreement")
pursuant to which such banking institutions agreed to make certain advances to
Borrowers under amended and restated terms and conditions. All capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Loan Agreement.

           B.     On November 12, 1998, Lenders and Borrowers entered into the
First Amendment to Third Amended and Restated Senior Loan and Security Agreement
whereby, inter alia, certain banking institutions exited the Credit Facility,
other banking institutions became Lenders, the Maximum Credit Limit was
increased to $215,000,000 and the Current Term of the Credit Facility was
extended to May 31, 2000.

           C.     On May 26, 2000, the parties hereby entered into the Second
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Current Term of the Credit Facility was further extended from May
31, 2000 to July 31, 2000 and certain other performance pricing changes were
made.

           D.     On July 20, 2000, the parties hereby entered into the Third
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Current Term of the Credit Facility was further extended to July 31,
2005, PNC was made the Syndication Agent, Fleet was made the Documentation Agent
and certain other amendments to the Loan Agreement were made.

           E.     On October 6, 2000, the parties entered into the Fourth
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the parties entered into certain Interest Hedging Instruments and made
certain other amendments to the Loan Agreement.

           F.     On or about August 23, 2002, the parties entered into the
Fifth Amendment to the Third Amended and Restated Senior Loan and Security
Agreement whereby the Lenders made a one time amendment to address the
Borrowers' delayed filing with the Securities and Exchange Commission due to the
consolidation of Container Applications International, Inc. with Interpool's
Financial Statements.

           G.     On or about March 31, 2003, the parties entered into the Sixth
Amendment to the Third Amended and Restated Senior Loan and Security Agreement
whereby the Lenders made a one time amendment to address the Borrowers' delayed
filing of its annual report on Form 10-K for the year ended December 31, 2002
with the Securities and Exchange Commission due to its restatement of certain
Financial Statements (the "Restatement") and made certain other amendments to
the Loan Agreement.

           H.     Borrowers have informed Agent and Lenders that due to the
Restatement, Borrowers will, be unable to timely deliver to Agent and each
Lender Interpool and the Consolidated Subsidiaries' internally prepared
Financial Statements for the fiscal quarter ended March 31, 2003. Borrowers have
requested that Lenders make a one time amendment to extend the period of time
for delivery of such quarterly Financial Statements to July 31, 2003. In
addition, Borrowers have failed to deliver certain reports to Agent for the
fiscal quarter ended December 31, 2002 and anticipate that they will also fail
to timely deliver their accounts receivable aging report for the fiscal quarter
ended March 31, 2003. Borrowers have requested that Agent and Lenders make a one
time amendment resulting from Borrowers failure to timely deliver such reports
to Agent.

          NOW, THEREFORE, with the foregoing background incorporated by
reference, the parties hereto, intending to be legally bound hereby, agree as
follows:

           1.     Amendments to Loan Agreement.

                a.     Section 2.1 (e) of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

           (e)     Each Borrower shall deliver, within thirty (30) days after
each fiscal quarter end, and with each borrowing request in accordance with
Section 2.3(a), unless Agent or the SuperMajority Lenders request more frequent
delivery, Borrowing Base Certificates in the form of Exhibit 2.1 (e) attached
hereto and made part hereof, executed by an Authorized Officer of each
respective Borrower, evidencing the availability under the respective Borrowing
Bases. The delivery of such Borrowing Base Certificates shall, upon request of
Agent or SuperMajority Lenders, also include supporting schedules for use in
determining the Borrowing Bases. Notwithstanding anything to the contrary
herein, each Borrower shall be permitted to deliver to Agent a Borrowing Base
Certificate, executed by an Authorized Officer of each respective Borrower for
the fiscal quarters ended December 31, 2002 and March 31, 2003 on or before May
31, 2003.


                b.     Section 6.11(a)(ii) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

           (ii)     within sixty (60) days of the end of each fiscal quarter,
deliver to Agent, for Interpool and its Consolidated Subsidiaries accounts
receivable aging report, fleet utilization report and Lessee concentration
report, certified by an Authorized Officer of Interpool as true and correct, all
in form and substance reasonably satisfactory to Agent. Notwithstanding anything
to the contrary contained herein, Interpool and Consolidated Subsidiaries shall
be permitted to deliver their fleet utilization reports and Lessee concentration
reports for the fiscal quarters ended December 31, 2002 on or before May 31,
2003 and accounts receivable aging reports for the fiscal quarters ended
December 31, 2002 and March 31, 2003 on or before July 31, 2003.


                c.     Section 6.11(a)(iii) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

           (iii)     within sixty (60) days after the end of each of the first
three fiscal quarters, deliver to Agent and each Lender, Interpool and its
Consolidated Subsidiaries' internally prepared quarterly Financial Statements,
including internally prepared balance sheet, income statement and statement of
cash flows. Notwithstanding anything to the contrary contained herein, Agent and
each Lender shall accept delivery of a draft of Interpool and Consolidated
Subsidiaries' unaudited quarterly financial statements for the first quarter of
2003 no later than May 31, 2003, provided that Interpool and the Consolidated
Subsidiaries agree to deliver to the Agent and each Lender the unaudited
quarterly Financial Statements to be included in Interpool's Form 10-Q for the
first quarter of 2003 on or before July 31, 2003; provided, further, Agent and
Lenders reserve the right to determine whether an Event of Default or Unmatured
Event of Default has occurred and is continuing pursuant to § § 8.1(c) or 8.1
(f) or any other provision of the Loan Agreement based upon review of the
substance of the unaudited quarterly Financial Statements to be included in
Interpool's Form 10-Q for the fast quarter of 2003 or any of the restated
Financial Statements contained in the Form 10-K for the period ended December
31, 2002


           2.     Delivery of Financial Statements Not Deemed an Event of
Default. The delivery by Interpool and Consolidated Subsidiaries' to Agent and
Lenders of the unaudited fiscal quarter Financial Statements for the first
quarter of 2003 on or before July 31, 2003 shall not be deemed to constitute an
Event of Default or Unmatured Event of Default, unless:

                a.     after delivery of the unaudited quarterly Financial
Statements to be included in Interpool's Form 10-Q for the first quarter of
2003, Interpool fails to certify, or inaccurately certifies, that, without
qualification, there is no material adverse change in the unaudited quarterly
Financial Statements to be included in Interpool's Form 10-Q for the first
quarter of 2003 from the draft of Interpool's unaudited quarterly Financial
Statements for the first quarter of 2003 required to be delivered on or before
May 31, 2003, other than as a direct result of the Restatement; or

                b.     after review of Interpool's unaudited quarterly Financial
Statements to be included in Interpool's Form 10-Q for the first quarter of 2003
and/or Interpool's Form 10-K for the year-ended December 31, 2002, Agent and
Lenders determine that an Event of Default or Unmatured Event of Default has
occurred and is continuing under the Loan Documents.

           3.     Delivery of Reports Not Deemed an Event of Default. The
delivery of (i) each Borrower's Borrowing Base Certificate for the fiscal
quarters ended December 31, 2002 and March 31, 2003 after the originally
scheduled due dates, but on or before May 31, 2003, (ii) Interpool and its
Consolidated Subsidiaries' fleet utilization report and Lessee concentration
report for the fiscal quarter ended December 31, 2002 after the originally
scheduled due date, but on or before May 31, 2003 and (iii) Interpool and its
Consolidated Subsidiaries' accounts receivable reports for the fiscal quarters
ended December 31, 2002 and March 31, 2003 after the originally scheduled due
date, but on or before July 31, 2003, shall not be deemed to constitute an Event
of Default or Unmatured Event of Default, unless, after review of such reports
Agent determines that an Event of Default or Unmatured Event of Default has
occurred and is continuing under the Loan Documents.

           4.     Representations and Warranties. Borrowers represents and
warrants to Lenders:

                a.     By execution of this Seventh Amendment, Borrowers
reconfirm all warranties and representations made to Lenders under the Loan
Agreement and Loan Documents and restates such warranties and representations as
of the date hereof all of which shall be deemed continuing until all of the
Obligations from Lenders are paid and satisfied in full.

                b.     The execution and delivery by Borrowers of this Seventh
Amendment and the performance by it of the transactions herein contemplated (i)
are and will be within its powers, (ii) have been authorized by all necessary
corporate action, and (iii) except for the Restatement and the delayed filing,
are not and will not be in contravention of any order of court or other agency
of government, of law or of any indenture, agreement or undertaking to which
such Borrower is a party or by which the property of such Borrower is bound, or
be in conflict with, result in a breach of or constitute (with due notice and/or
lapse of time) a default under any such indenture, agreement or undertaking, or
result in the imposition of any lien, charge or encumbrance of any nature on any
of the properties of such Borrower.

                c.     document or agreement executed and delivered in
connection herewith, will be valid, binding and enforceable in accordance with
their respective terms.

                d.     After giving effect to this Seventh Amendment and the
execution of similar waivers and amendments by the Borrowers' other lenders or
debt-holders, no Default or Event of Default is outstanding.

           5.     No Waiver. Except as otherwise provided herein, this Seventh
Amendment does not and shall not be deemed to constitute a waiver by Agent or
Lenders of any Event of Default under the Loan Documents, including without
limitation, the Notes, or the Loan Agreement, of any event which with the
passage of time or the giving of notice or both would constitute an Event of
Default, nor does it obligate Agent This Seventh Amendment and any assignment or
other instrument, or Lenders to agree to any further modifications of the terms
of any of the Loan Documents or constitute a waiver of any other rights or
remedies of Agent or Lenders.

           6.     Collateral. Borrowers covenant, confirm and agree that as
security for the repayment of the Obligations, and any extensions, renewals,
replacements, restructurings, or modifications thereof, Lenders have, and shall
continue to have, a continuing first perfected lien on and security interest in
all of the Collateral. Borrowers acknowledge and agree that nothing herein
contained in any way impairs Lenders' rights or priority in such security.

           7.     Effectiveness Conditions. This Seventh Amendment shall be
effective upon completion of the following conditions precedent (all documents
to be in form and substance satisfactory to Lenders, Agent and Agent's counsel):

                a.     Execution and delivery by Borrowers to Lenders of this
Seventh Amendment; and

                b.     Payment by Borrowers of all fees, costs and expenses
incurred by Lenders in connection with this Seventh Amendment.

           8.     Ratification of Loan Documents. Except as expressly set forth
herein, all of the terms and conditions of the Loan Documents are hereby
ratified and confirmed and continue unchanged and in full force and effect.

           9.     Governing Law. This Seventh Amendment shall be governed by,
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania.

           10.     Integration. Except as expressly provided herein, all terms
and conditions of the Loan Documents remain in full force and effect, unless
such terms or conditions are no longer applicable by their terms. To the extent
the provisions of this Seventh Amendment are expressly inconsistent with the
provisions of the Loan Documents, the provisions of this Seventh Amendment shall
control.

           11.     Counterparts and Facsimile. This Seventh Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same respective agreement. Signatures by facsimile shall bind the
parties hereto.

          IN WITNESS WHEREOF, the parties hereto have caused this Seventh
Amendment to be executed and delivered as of the day and year fast above
written.

BORROWERS:


INTERPOOL, INC.


By:____________________________________________


INTERPOOL LIMITED


By:____________________________________________


TRAC LEASE, INC.


By:____________________________________________


INTERPOOL FINANCE CORP.


By:____________________________________________



  LENDERS:

WACHOVIA BANK, National Association, as Agent and Lender

By:____________________________________________


PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and Lender


By:____________________________________________


FLEET NATIONAL BANK, as Documentation Agent and Lender


By:____________________________________________


JPMORGAN CHASE BANK, as Lender


By:____________________________________________


CREDIT LYONNAIS AMERICAS, as Lender


By:____________________________________________


UNION BANK OF CALIFORNIA, N.A., as Lender


By:____________________________________________


LASALLE BANK NATIONAL ASSOCIATION, as Lender


By:____________________________________________


NATIONAL CITY BANK, as Lender


By:____________________________________________
